Motion for reargument denied. Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by the addition of the following: A question under the Federal Constitution was presented and necessarily passed upon by this court, viz., whether the construction which the courts of this State placed upon section 2 of chapter 70 of the Laws of 1936, amending section 212 of the Correction Law, and of section 1 of chapter 631 of the Laws of 1948, amending sections 235, 236 and 241 of the Correction Law, violated the provisions of section 10 of article I of the Constitution of the United States, prohibiting ex post facto laws. This court held that those statutes did not violate the constitutional prohibition against ex post facto laws. [See 303 N. Y. 736.]